Exhibit 10.2

August 7, 2006

Re: Lipid Sciences, Inc. — Private Placement

Dear Investor:

We appreciate your interest in our private placement of shares of common stock
and warrants issuable for common stock (the “Financing”).  This letter confirms
additional information regarding the Financing.  We understand that you and the
other investors will rely on this letter in connection with the purchase of
securities in the Financing.  Please note that capitalized terms not defined in
this letter have the meaning set forth in the Securities Purchase Agreement to
be entered into by you and the Company.

As of the Execution Date, the Company confirms to you that:

There is no transaction, arrangement, or other relationship between the Company
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

Since December 31, 2005, there has been no material adverse change and no
material adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Since December 31, 2005, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $500,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $500,000. 
The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so. 
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of the foregoing, “Insolvent” means (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total indebtedness, (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, or (iii) the Company intends
to incur or believes that it will incur debts that would be beyond its ability
to pay as such debts mature.

7068 Koll Center Parkway, Suite 401, Pleasanton, CA  94566-3111

Tel:  925-249-4000    Fax:  925-249-4040

www.lipidsciences.com

 


--------------------------------------------------------------------------------




Further, in connection with the Financing, the Company will do the following on
or prior to the Closing:

·                  deliver to each Investor a certificate evidencing the
incorporation and good standing of the Company and each of its operating
Subsidiaries in such corporation’s state of incorporation issued by the
Secretary of State of such state of incorporation as of a date within 10 days of
the Closing Date;

·                  deliver to each Investor a certified copy of the Certificate
of Incorporation as certified by the Secretary of State of the State of Delaware
within 10 days of the Closing Date;

·                  deliver to each Investor a letter from the Company’s transfer
agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Closing Date; and

·                  obtain all governmental, regulatory or third party consents
and approvals, if any, necessary for the sale of the Shares and the Warrants.

Further, in connection with the Financing, the Company will make the following
disclosures:

The Company shall, on or before 8:30 a.m., New York City Time, on the first
Business Day after the date of this Agreement, issue a press release (the “Press
Release”) disclosing all material terms of the transactions contemplated
hereby.  From and after the filing of the Company’s quarterly report on Form
10-Q for the fiscal quarter ended June 30, 2006 with the Securities and Exchange
Commission, no Investor shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
such quarterly report.  The Company shall not, and shall cause each of its
Subsidiaries and each of their respective officers, directors, employees and
agents, not to, provide any Investor with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the Press Release without the express written consent of such Investor.

Please call me if you have any questions.

 

Sincerely,

 

 

 

LIPID SCIENCES, INC.

 

 

 

 

 

By:

/s/ Sandra Gardiner

 

 

Sandra Gardiner

 

Chief Financial Officer

 

 

2


--------------------------------------------------------------------------------